ORDER

PER CURIAM.
This is an appeal from the trial court’s entry of summary judgment in favor of defendant St. Louis County in a negligence action. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for then’ information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).